Citation Nr: 1624502	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for cardiac ischemia status post cardiac transplant.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to service connection for cardiac ischemia status post cardiac transplant and assigned a 30 percent disability rating, effective February 24, 2010.

The Veteran testified at a February 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, the Board issued a decision denying entitlement to an evaluation in excess of 30 percent for cardiac ischemia status post cardiac transplant.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR).  The June 2015 Board decision found that there was not an implicit claim for TDIU present as part of the appeal; the JMR stated that "the parties agree that the record reasonably raised the issue of TDIU as part of Appellant's underlying claim for an increased disability rating, and the Board should have considered it."  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to the JMR, this issue is before the Board and has been added to the cover page above.   


FINDING OF FACT

On May 3, 2016, the Board was notified by the Veteran's surviving spouse that the Veteran died in April 2016.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


